     Case: 1:17-cv-06374 Document #: 54 Filed: 10/17/18 Page 1 of 2 PageID #:154




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KATHLEEN TAYLOR, individually and                        )
on behalf of all others similarly situated,              )
                                                         )
                       Plaintiff,                        )
                                                         )      Case No. 17-cv-06374
v.                                                       )
                                                         )      Judge Hon. Gary Feinerman
STATE COLLECTION SERVICE, INC.,                          )
                                                         )      Magistrate Judge Jeffrey T. Gilbert
                       Defendant.                        )

                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED to by Plaintiff and Plaintiff’s attorney and
the Defendant and Defendant’s attorney, that pursuant to Rule 41(a) (1) (A) (ii) of the Federal
Rules of Civil Procedure, the above-titled action against the Defendant shall be and hereby is
dismissed without prejudice and on the merits, with each side to bear its own fees and costs.

       However, if this case is not refiled within 30 days of the filing of this stipulation, The
Parties respectfully requests that this case is automatically dismissed with prejudice and on the
merits, with each side to bear its own fees and costs.

Dated: October 17, 2018



        Counsel for Plaintiff                                   Counsel for Defendant

        s/Celetha Chatman                                s/ Louis Manetti
        Celetha Chatman                                  Louis J. Manetti, Jr.
        Michael Wood                                     Hinshaw & Culbertson LLP
        Community Lawyers Group Ltd.                     151 North Franklin Street, Suite 2500,
        73 W. Monroe Street, Suite 502                   Chicago, IL 60606
        Chicago, IL 60603                                Tel: 312-704-3125
        Ph: (312)757-1880                                 Fax: 312-704-3001
        Fx: (312)476-1362                                Lmanetti@hinshawlaw.com
        cchatman@communitylawyersgroup.com               Attorneys for Defendants
        mwood@communitylawyersgroup.com
        Attorneys for Plaintiff
     Case: 1:17-cv-06374 Document #: 54 Filed: 10/17/18 Page 2 of 2 PageID #:155




                                     CERTIFICATE OF SERVICE

        I, Celetha Chatman, an attorney, hereby certify that on October 17, 2018, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such

filing to all attorneys of record.


 Dated: October 17, 2018                                                     Respectfully submitted,


                                                                       By:      /s/ Celetha Chatman
